                                          Case 4:20-cv-08512-HSG Document 12 Filed 07/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD J. AMOS,                                   Case No. 20-cv-08512-HSG
                                   8                    Plaintiff,                         ORDER OF DISMISSAL
                                   9             v.

                                  10     K. ALLISON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 2, 2020, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983.

                                  14   Dkt. No. 1. On June 1, 2021, the Court reviewed the complaint and dismissed it with leave to

                                  15   amend for various reasons. Dkt. No. 10. The Court granted Plaintiff leave to amend the

                                  16   complaint, and informed Plaintiff that the failure to file an amended complaint in the time

                                  17   provided would result in the dismissal of this action without further notice. Id. The deadline to

                                  18   file an amended complaint has passed, and Plaintiff has not filed an amended complaint.

                                  19          Accordingly, for the foregoing reasons and for the reasons stated in the Court’s June 1,

                                  20   2021 order of dismissal with leave to amend, this action is DISMISSED. The dismissal is without

                                  21   prejudice to filing a motion to reopen accompanied by a proposed amended complaint that

                                  22   addresses the deficiencies identified in the Court’s June 1, 2021 Order. The Clerk shall enter

                                  23   judgment and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 29, 2021

                                  26                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  27                                                   United States District Judge
                                  28
